Citation Nr: 0739151	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-39 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder, status-post excision medial plicae.

2.	Entitlement to service connection for a left knee 
disorder, status-post excision medial plicae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The appellant served in the U.S. Army Reserve from March to 
April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDING OF FACT

The competent and probative medical evidence on file 
indicates that the appellant does not currently have an 
identifiable disorder affecting either knee, following 
arthroscopic surgery to alleviate a congenital abnormality of 
the bilateral               medial plica.      


CONCLUSIONS OF LAW

1.	A right knee disorder was not incurred or aggravated during 
military service.          38 U.S.C.A. §§ 106, 1110, 1111, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.	A left knee disorder was not incurred or aggravated during 
military service.          38 U.S.C.A. §§ 106, 1110, 1111, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in January 2003 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording her a VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  The appellant received 
comprehensive notice in this regard prior to the rating 
decision on appeal that constituted the initial adjudication 
of her claim on the merits.  While there was no specific 
notification of the process by which disability ratings and 
effective dates are assigned, such error was harmless 
inasmuch as service connection is being denied.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, or a 
period of inactive duty training (INACDUTRA) during which an 
injury was incurred or aggravated therein.  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

Service connection also may be granted for a preexisting 
disability if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153;         38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is such an 
increase in disability during service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity in service.  38 
C.F.R. § 3.306.
As a general matter, every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A.  §§ 1111, 1137.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003), 69 
Fed. Reg. 25178 (2004).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.                  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which           had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to           the claimant to show that the condition 
increased in severity during service.

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  An exception applies, 
however, under the limited circumstances where there is 
superimposed disease or injury during service, which resulted 
in additional disability.  See VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990).  See also Carpenter v. 
Brown,                     8 Vet. App. 240, 245 (1995). 

Reviewing the service medical records (SMRs) in this 
instance, the appellant's November 2001 enlistment 
examination is absent any findings or complaints referring to 
a knee disorder, or other disorder of the lower extremities. 

In early-April 2002, the claimant sought treatment for 
complaints of significant        right knee pain over the 
previous three days.  It was stated the problem bothered her 
before commencing service, but had recently returned.  She 
explained that one-year previously she had been in a car 
accident, and her right knee went into a dashboard.  On 
evaluation, there was edema and tenderness to palpation, 
though full range of motion was retained.  The impression was 
that of tendonitis.  The following week, the appellant was 
placed on a light duty profile due to the pain and discomfort 
in both knees.  Separation from service was completed later 
that month which according to the record was not due to her 
knee problems.

In July 2002, the appellant was evaluated at the U.M. 
orthopedic clinic, a private facility, for knee pain.  She 
explained that the pain had an onset following an injury 
sustained in an Army training exercise four months ago.  It 
was stated that she had started to develop sharp pain in and 
around the knees, and this caused her to fall, sustaining a 
blunt blow to both knees.  Objective evaluation indicated 
pain over the medial femoral condyle, and positive medial 
plica signs.  Cruciates and collaterals were intact.  There 
was no effusion, or patellar signs.  There was some 
tenderness  at the inferior pole of the patella.  Range of 
motion was 0 to 130 degrees bilaterally. 
An x-ray indicated a possible knee abnormality at the 
skeletal level.  There was no fracture, dislocation or loose 
bodies.  The assessment provided was of bilateral  knee 
plica.

A bilateral knee arthroscopy was performed at this clinic in 
August 2002, with medial plica excision, and immediate post-
operative reports showed that she was recovering well.  The 
next month, she was seen for continuing bilateral knee pain, 
that was reportedly worse since the surgery.  The impression 
was of chronic anterior knee pain (patellofemoral syndrome), 
and it was recommended she undergo a protracted course of 
physical therapy as rehabilitation.      

On a VA examination of the joints in August 2004, the 
reported history of              the appellant included her 
account of injury sustained to both knees while running 
during service.  She further described now having pain on 
attempting standing           at length, and knee popping at 
times.  There were no reported totally incapacitating 
episodes over the past year.  The examining physician upon 
review of the operative record from post-service arthroscopic 
surgery, observed there were no other abnormalities of the 
knee, the menisci were intact, and there was no evidence of 
ligamentous abnormality.  A physical examination revealed no 
alignment deformity of either knee, effusion, or pain on 
palpation.  There was very minimal crepitus palpable on 
motion of both knees.  Stability of both knees was good, in 
the anterior, posterior and medial lateral planes.  Range of 
motion testing revealed flexion to  140 degrees bilaterally, 
and extension to 0 degrees bilaterally.  Quadriceps and 
hamstring strength were 5/5 bilaterally.  After repetitive 
motion activity of the knees, testing for pain, weakness and 
fatigability showed no change in objective results.    

The VA examiner's diagnosis was that of normal knee 
examinations.  It was further indicated that the prior 
arthroscopy of the knees was for resection of the medial 
plica, which was a congenital abnormality and not secondary 
to an injury.           Hence, the examiner's opinion was 
that it was at least as likely as not that the appellant's 
knee symptoms for which she ultimately required arthroscopic 
surgery were not caused by, or a result of the injury that 
she sustained while on active duty.

When the comprehensive findings pertaining to the treatment 
for bilateral knee symptomatology during and since service 
are objectively evaluated, the criteria for service 
connection have not been met.  Initially, providing 
consideration to the   first element of a valid claim for 
service connection, that of a current diagnosed  disability, 
the August 2004 VA examination as the most updated and 
thorough orthopedic evaluation obtained, does not 
substantiate that there is a qualifying disability.  As 
indicated, the overall diagnostic impression revealed 
essentially normal right and left knees.  This impression 
followed a physical examination which showed little if any 
limitation upon motion, knee instability, or diminished 
functional capacity, as well as a claims file review.  See 
e.g., Prejean v. West,               13 Vet. App. 444, 448-9 
(2000) (the probative value of a medical opinion is 
determined based on, amongst other factors, the physician's 
access to the             claims file).            

While there is also of record the original diagnosis of a 
bilateral plica syndrome after service discharge in July 
2002, the reports from the private facility at which the 
appellant had an arthroscopic procedure clearly establish 
that she underwent            a total resection of the medial 
plica.  The underlying existence of a congenital defect of 
the medial plica, in and of itself, by implication would not 
constitute a present medical disability.  As for any other 
diagnosed knee disorder that may have been identified, within 
a month of arthroscopic surgery the appellant developed 
patellofemoral syndrome (with chronic knee pain), although 
the post-operative treatment reports tend to suggest that 
knee pain was incidental to recovery from surgery, rather 
than a more permanent disorder.  In any event, the August 
2004 VA examiner did not also find an ongoing patellofemoral 
syndrome, and this included after having considered    the 
above post-operative medical history.  The most probative and 
recent evidence therefore demonstrates that in all likelihood 
patellofemoral syndrome had resolved.    

As provided under VA law, service connection may be granted 
only where it has been established the claimant has a current 
disability.  See Rabideau v. Derwinski,     2 Vet. App. 141, 
144 (1992).  See also 38 U.S.C.A. § 1110.  In this instance,             
the preponderance of the evidence does not indicate a current 
acquired disorder of either knee.  To the extent the 
appellant previously had an identifiable disorder that was 
attributable to bilateral plica syndrome, or as an immediate 
residual of treatment for the same, there is no evidence of 
residual disability.

Also, assuming for the sake of argument that the medical 
evidence did establish   the element of this claim of a 
current disability, it warrants mention that the record does 
not indicate a reasonable likelihood that any such knee 
pathology has a causal relationship to an incident of 
military service.  Relevant to this subject, the August 2004 
VA examiner found that bilateral plica syndrome was a 
congenital abnormality, that pre-existed service, and thus 
did not have its origin from the identified knee injury that 
occurred in service.  As such, the foregoing opinion rules 
out any direct etiological link to service.  Whereas the 
examiner's finding of a    pre-existing knee disorder also 
rebuts the presumption of soundness that generally applies 
under 38 U.S.C.A. § 1111, this still permits recovery under a 
theory of           in-service aggravation of that pre-
existing disorder.  Under the present circumstances, there 
would need to also manifest the indication of aggravation of 
medial plica syndrome by superimposed injury or disease, as a 
congenital defect. See VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990).  Since the existence of a current 
diagnosed disability in either knee is not shown, however, 
there is no further inquiry presently necessary regarding 
this matter.    


The Board has also taken into consideration the appellant's 
own assertions as to            the nature and extent of the 
claimed knee disorders in adjudicating the claim on appeal, 
in addition to the pertinent medical findings.  As a lay 
person, however,           she does not have the requisite 
training and expertise to render an opinion on a medical 
question, such as the current diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the claims for service connection for 
right and left knee disorders must be denied.  Since the 
preponderance of the evidence is against these claims,         
the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right knee disorder, 
status-post excision medial plicae, is denied.

Entitlement to service connection for a left knee disorder, 
status-post excision medial plicae, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


